AO 245B (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modified)
                                                                                                                     FILED             Page 1 of I

                                                                                                                     OCT l 5 2018
                                    UNI~~~!~Ji~~gI~l!i~~~~UtTcLER'«, us-~-rn~:T~;:::·~ ~~.o\~RT I        SOUTHE '-'i,1r;i<.1
                                                                                                                t\.•"' 1-1v
                                                                                                                             RICT
                                                                                                                             ·
                                                                                                                                  Q,· CF,c.l.~A
                                                                                                                                             :TY
                                                                                                         BY                                 DE!          .
                     United States of America                                  JUDGMENT IN lJ\ CRIMINAL CASE                                         ·
                                v.                                             (For Offenses Committed On or After November 1, 1987)



                 Guadalupe Hernandez-Olivera                                   Case Number:            3:18-mj-22076-~ (l~
                                                                               Robert Carriedo
                                                                               Defendant 's Attorney


REGISTRATION NO. 53069408

THE DEFENDANT:
 IZI pleaded guilty to count(s) 1 of Complaint
                                          ---------------------------~


 D was found guilty to count(s)
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                   Nature of Offense                                                             Count Number(s)
8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                    1


 D The defendant has been found not guilty on count( s)
                                                                          ------------------~


 D Count(s)                                                                     dismissed on the motion of the United States.

                                                                IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                                                  fbtZ:f~ f1 Vf: DA l{S
 IZI Assessment: $10 WAIVED          IZI Fine: WAIVED
 IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 D Court recommends defendant be deported/removed with relative,                     charged in case _ _ .

     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                             Monday, October 15, 2018
                                                                             Date of Imposition of Sentence



                                                                             ~~
                                                                             HONORABLE RUBEN B. BROOKS
                                                                             UNITED STATES MAGISTRATE JUDGE


                                                                                                                  3:18-mj-22076-WVG
